Citation Nr: 0008811	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-29 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
the unauthorized medical treatment provided to the veteran at 
the Adirondack Medical Center on May 7, 1997.



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1997 decision by the VA Medical Center (VAMC) in 
Albany, N.Y., that denied payment of unauthorized medical 
expenses provided to the veteran at the Adirondack Medical 
Center on May 7, 1997.


REMAND

The veteran's claim for payment of or reimbursement for the 
cost of medical treatment at the Adirondack Medical Center on 
May 7, 1997, is well grounded, meaning it is plausible.  
Hence, VA has a duty to assist him in the development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A review of the record shows that the veteran did not obtain 
VA authorization for his non-VA care on May 7, 1997.  In 
order to qualify for payment of medical expenses incurred 
without prior VA authorization, he must meet the requirements 
of 38 C.F.R. § 17.120, previously 17.80, reclassified as of 
May 13, 1996.

The evidence shows that service connection has been granted 
for the veteran's post-traumatic stress disorder, and that 
this disorder has been rated 100 percent disabling, effective 
from March 1993.  The evidence does not contain medical 
information as to whether or not the veteran's treatment on 
May 7, 1997, at the Adirondack Medical Center was for an 
emergency condition.  Nor does the evidence contain 
information to show whether VA or Federal medical facilities 
were feasibly available to the veteran for treatment of his 
condition on May 7, 1997.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The appellate record, including the 
veteran's claims folder, should be 
reviewed by a physician at the VAMC in 
Albany, N.Y.  The doctor should then 
prepare a medical opinion as to whether 
the veteran's condition on May 7, 1997, 
was of such severity that it qualified as 
medical emergency of such nature that 
delay would have been hazardous to life 
or health.  The doctor should support his 
or her opinion by discussing medical 
principles as applied to specific medical 
evidence in the appellate record

2.  After the above medical opinion has 
been added to the record, the Albany VAMC 
should review the veteran's claim.  If a 
medical emergency existed, it should be 
noted whether VA or Federal medical 
facilities were feasibly available to the 
veteran under the circumstances in this 
case for treatment of his condition on 
May 7, 1997.  This conclusion should be 
supported with reasons and bases, 
including the distances between the 
veteran's home and the Adirondack Medical 
Center and the nearest VA or Federal 
medical facility that could have 
accommodated him on May 7, 1997.

3.  If action remains adverse to the 
veteran, he should be sent an appropriate 
supplemental statement of the case.  He 
should be provided with an opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


